 3:20-cv-02719-SAL       Date Filed 03/31/21      Entry Number 51       Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                         DISTRICT OF SOUTH CAROLINA
                              COLUMBIA DIVISION

The Cincinnati Insurance Company, Motorists )         Civil Action No.: 3:20-cv-02719-SAL
Commercial Mutual Insurance Company, and )
Penn National Insurance Company,            )
                                            )
               Plaintiffs,                  )
                                            )        SECOND AMENDED CONFERENCE
v.                                          )        AND SCHEDULING ORDER
                                            )
Meetze Plumbing Co., Inc. and Promenade     )
at Sandhill Condominium Association, Inc.,  )
                                            )
              Defendants.                   )
                                            )

        Pursuant to the Federal Rules of Civil Procedure and the Local Civil Rules of this
District, the Court hereby establishes the following schedule for this case.

   1. Expert Disclosures:

          A. Plaintiff(s) shall file and serve a document identifying by full name, address, and
             telephone number each person whom Plaintiff(s) expects to call as an expert at
             trial and certifying that a written report prepared and signed by the expert
             pursuant to Fed. R. Civ. P. 26(a)(2)(B) or, where allowed, a report prepared by
             counsel has been disclosed to the other parties by June 11, 2021.

          B. Defendant(s) shall file and serve a document identifying by full name, address,
             and telephone number each person whom Defendant(s) expects to call as an
             expert at trial and certifying that a written report prepared and signed by the
             expert pursuant to Fed. R. Civ. P. 26(a)(2)(B) or, where allowed, a report
             prepared by counsel has been disclosed to the other parties by July 13, 2021.

   2. Records Custodians: Counsel shall file and serve affidavits of records custodian
      witnesses proposed to be presented by affidavit at trial no later than August 2, 2021.
      Objections to such affidavits must be made within 14 days after the service of the
      disclosures. See Fed. R. Evid. 803(6), 902(11), or 902(12) and Local Civil Rule
      16.02(D)(3) (D.S.C.).

   3. Discovery: Discovery shall be completed no later than August 31, 2021. All discovery
      requests shall be served in time for the responses thereto to be served by this date. De
      bene esse depositions must be completed by the discovery deadline. No motions
      relating to discovery shall be filed until counsel have consulted and attempted to
      resolve the matter as required by Local Civil Rule 7.02 (D.S.C.) and have had a
    3:20-cv-02719-SAL       Date Filed 03/31/21       Entry Number 51        Page 2 of 2




        telephone conference with Judge Lydon in an attempt to resolve the matter
        informally. The request for a telephone conference should be made within the time
        limit prescribed by local rule for filing such a motion. Attorneys should send a
        request for a telephone conference via e-mail to lydon_ecf@scd.uscourts.gov. The
        parties shall set forth their respective positions in their request.

     4. Motions: All dispositive motions, Daubert motions, and all other motions, except those to
        complete discovery, those nonwaivable motions made pursuant to Fed. R. Civ. P. 12, and
        those relating to the admissibility of evidence at trial (other than Daubert motions), shall
        be filed on or before September 14, 2021.

     5. Mediation: Mediation shall be completed in this case on or before October 1, 2021. See
        Judge Lydon’s Standing Order to Conduct Mediation (setting forth mediation
        requirements).

     6. Pretrial Disclosures: No later than November 9, 2021 the parties shall file and exchange
        Fed. R. Civ. P. 26(a)(3) pretrial disclosures. Within 14 days thereafter, a party shall file
        and exchange Fed. R. Civ. P. 26(a)(3) objections, any objections to use of a deposition
        designated by another party, and any deposition counter-designations under Fed. R. Civ.
        P. 32(a)(6). Deposition designations and counter-designations must specifically
        identify the portions to be offered, including page and line citations.

     7. Motions in Limine: Motions in limine must be filed no later than October 29, 2021.
        Written responses are due 7 days after the motion is filed.

     8. Pretrial Briefs and Exhibits: Parties shall furnish the Court pretrial briefs 7 days prior to
        the date set for jury selection. 1 Local Civil Rule 26.05 (D.S.C.). Attorneys shall meet at
        least 7 days prior to the date set for submission of pretrial briefs for the purpose of
        exchanging and marking all exhibits. See Local Civil Rule 26.07 (D.S.C.).

     9. Jury Selection and Trial: This case is subject to being called for jury selection and/or trial
        on or after November 30, 2021.

         The parties’ attention is specifically directed to Local Civil Rule 5.03 (D.S.C.) regarding
the filing of confidential material. The parties’ attention is also directed to the Court’s website
regarding instructions or other orders that may be applicable to your case.


                                                               s/ Sherri A. Lydon
                                                               United States District Judge
Dated: March 31, 2021

1
 The pretrial brief information found in Local Civil Rule 26.05(A)–(M) (D.S.C.) shall be
submitted only to the Judge’s chambers. However, pretrial brief information contained in Local
Civil Rule 26.05(N)–(O) (D.S.C.) shall be served on opposing parties.
